Citation Nr: 1715452	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-22 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for numbness and tingling of the left leg, claimed as secondary to service-connected lumbar strain. 

2.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected lumbar strain


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2014 decision and remand, the Board reopened the Veteran's claims for service connection for numbness and tingling of the left leg and a bilateral hip disability.  The Board remanded the reopened claims for further development.  The claims have now returned to the Board for adjudication. 

This case was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the Veteran's Virtual VA claims file reveals documents that duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that addendum VA opinions to determine the nature and etiology are required to decide the claims for service connection for numbness and tingling of the left leg and a bilateral hip disability.

As previously noted the Board reopened the Veteran's claims for service connection for numbness and tingling of the left leg and a bilateral hip disability in July 2014 and remanded the claims in order to obtain VA examinations to determine the nature and etiology of the Veteran's claimed conditions.  In August 2014, such examinations were conducted, however the Board finds that these examinations did not fully address the Board's prior questions and that addendum opinions are necessary in order to fully adjudicate the Veteran's claims. 

Bilateral hip condition

The examiner found that the Veteran's bilateral hip condition was not incurred in or caused by the claimed in-service injury, event or illness.  The examiner offered the rationale that he found no injury to the Veteran's hips, his gait was normal, and all of his X-rays were within normal limits.  However, the Board's prior remand specifically requested that if the examiner found that the Veteran's condition was not related to his active service, she/he was to provide an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected low back disability.  No such opinion was proffered.  As the prior examination did not consider all theories of entitlement as specifically noted by the Board, the Board finds that an addendum opinion should be obtained on remand. 


Tingling and Numbness

The August 2014 examiner found no evidence of a generalized peripheral neuropathy, or localized entrapment or limb radiculopathy.  As a result of the normal study, the examiner offered no diagnosis or any etiological opinion.  However, the Board notes that during the May 2006 VA Peripheral nerves examination, the examiner appears to have provided the diagnosis of left leg radiculopathy with an onset of December 2005 that caused intermittent decreased sensation in the left leg and sometimes in the right leg.  Therefore, the Board finds that an addendum opinion is required in order to clarify whether or not the Veteran has peripheral neuropathy or radiculopathy effecting his left leg, and if so, an opinion as to the etiology of such condition.  

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records, should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  With regard to the Veteran's claimed bilateral hip disability, return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following:

1) Identify all hip disorders found on examination;

2) With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected low back disability.  

In providing the requested opinions, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature and onset of his bilateral hip symptomatology.  

Additionally, the examiner must discuss and consider any conflicting evidence or opinions of record.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  With regard to the Veteran's claimed nerve/left leg condition, return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following:

1) Identify all nerve/left leg conditions found on examination, to include peripheral neuropathy and radiculopathy.  If no conditions are diagnosed, please discuss any conflicting opinions, to include the May 2006 VA examination;

2) With respect to each such diagnosed disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include any reports of pertinent symptomatology documented in the service treatment records;

3) With respect to each such diagnosed disorder which the examiner determines is not related to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected low back disability. 

In providing the requested opinions, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature and onset of his left leg symptomatology.  

Additionally, the examiner must discuss and consider any conflicting evidence or opinions of record.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The AOJ must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claims for service connection.  If any issue on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




